310 F.2d 853
114 U.S.App.D.C. 48
CULINARY WORKERS AND BARTENDERS UNION LOCAL 535, Affiliatedwith the Hotel and Restaurant Employees andBartenders International Union, AFL-CIO,Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 16839.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 2, 1962.Decided Nov. 1, 1962.

Mr. Lionel Richman, Los Angeles, Cal., of the bar of the Supreme Court of California, pro hac vice, by special leave of court, with whom Mr. Herbert S. Thatcher, Washinton, D.C., was on the brief, for petitioner.  Mr. James F. Carroll, Washington, D.C., also entered an appearance for petitioner.
Mr. Solomon I. Hirsh, Atty., National Labor Relations Board, of the bar of the Supreme Court of Illinois, pro hac vice, by special leave of court, with whom Messrs. Stuart Rothman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and James C. Paras, Atty., National Labor Relations Board, were on the brief, for respondent.
Before WILBUR K. MILLER, FAHY and WASHINGTON, Circuit Judges.
PER CURIAM.


1
The National Labor Relations Board found that the petitioner union had picketed a certain restaurant in violation of Section 8(b)(7)(C) of the National Labor Relations Act, as amended, 73 Stat. 544, 29 U.S.C. 158(b)(7)(C) (Supp.1961).  The sole issue before us is whether substantial evidence on the record considered as a whole supports the Board's finding.  We hold that the finding is thus supported.  The Board's order will accordingly be affirmed and enforced.


2
So ordered.